 

Exhibit 10.104

 

SECOND AMENDED AND RESTATED UNITED STATES TAX AGREEMENT

 

for


NCL CORPORATION LTD.

 

This SECOND AMENDED AND RESTATED UNITED STATES TAX AGREEMENT (this “Agreement”)
of NCL Corporation Ltd., a company organized under the laws of Bermuda (the
“Company”), is made effective as of November 12, 2014, by Norwegian Cruise Line
Holdings Ltd., a company organized under the laws of Bermuda (the “Principal
Member” or “NCLH”) and the members of the Company as set forth on the Member
Schedule (collectively the “Members” and each a “Member”).

 

1.          Organizational Matters

 

(a)         NCL Investment II Ltd., a company organized under the laws of the
Cayman Islands, NCL Investment Ltd., a company organized under the laws of
Bermuda and Star NCLC Holdings Ltd., a company organized under the laws of
Bermuda (and, with their affiliates, collectively, the “Original Members” and
each an “Original Member”) originally entered into a United States Tax Agreement
on January 7, 2008.

 

(b)         On January 24, 2013, the Original Members transferred all of their
ordinary shares of the Company to the Principal Member in exchange for ordinary
shares of the Principal Member (the “Reorganization”) in connection with the
initial public offering of the Principal Member.

 

(c)         Immediately prior to the Reorganization, each of the Members listed
on the Member Schedule, other than the Principal Member, owned “profits units”
in the Company. Immediately before and in connection with the Reorganization,
the Company revalued the property of the Company to its fair market value in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and adjusted
the Capital Accounts of the Members in accordance with Treasury Regulation
Sections 1.704-1(b)(2)(iv)(f) and (g).

 

(d)         Immediately following the revaluation described above in Section
1(c), the Members each had a capital interest in the Company. Each Member’s
capital interest in the Company shall be reflected by the Capital Account, Units
and membership percentages (“Membership Percentage”) in the Company as set forth
next to each such Member’s name on the Member Schedule.

 

(e)           The Members and the Company entered into that certain Amended and
Restated United States Tax Agreement, dated as of January 24, 2013, as amended
by the First Amendment to the Amended and Restated United States Tax Agreement,
dated as of April 9, 2014, and as further amended by the Second Amendment to the
Amended and Restated United States Tax Agreement, dated as of September 29, 2014
(the “IPO Agreement”).

 

1

 

 

(f)          The Members and the Company desire to enter into this Second
Amended and Restated United States Tax Agreement for the purpose of further
amending the IPO Agreement and restating it in its entirety.

 

2.          Partnership Treatment.

 

(a)          It is the intent of the Members for the Company to be treated as a
partnership for U.S. federal, state and local income tax purposes and for each
of the Members to be treated as partners in such partnership.

 

(b)          No party to this Agreement shall make any election or otherwise
cause the Company to cease being treated as a partnership for U.S. federal,
state or local income tax purposes.

 

(c)         This Agreement together with the Exchange Agreement and each Award
Notice shall constitute the partnership agreement of the Company within the
meaning of Section 761(c) of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treasury Regulation Section 1.704-1(b)(2)(ii)(h).

 

3.          Distributions

 

(a)          Generally. The Principal Member may cause, in its sole and absolute
discretion, the Company to distribute cash to the Members. Any distributions to
the Members pursuant to this Section 3(a) generally shall be made to the Members
pro rata in accordance with their Membership Percentages, provided, however,
that the Principal Member may cause the Company to pay a dividend or make a
distribution solely to the Principal Member, as otherwise permitted by
applicable law, for such corporate or business purposes as the Principal Member
shall deem necessary or appropriate in its sole and absolute discretion. In the
event that the Company pays any dividend or makes any distribution to the
Principal Member that is not paid or made pro rata to the other Members in
accordance with their Membership Percentages, the Company shall make appropriate
adjustments to the Principal Member’s Units, Membership Percentage and Capital
Account, all as reflected on the Member Schedule maintained by the Company, in
accordance with Section 3(e) to appropriately reflect the relative economic
interests of the Members.

 

(b)         Tax Distributions.

 

(i)          To the extent funds are legally available therefor, the Company
shall make distributions of cash to the Members at such times as may be required
so as to enable the Members to pay their quarterly estimated United States
federal income taxes related solely to their allocable share of the net taxable
income and gain allocated to them for the prior quarterly period. The tax
distributions to each Member shall be equal to the sum of (A) the amount of
income taxable in the U.S. allocated to such Member for the prior quarterly
period, multiplied by (B) (1) in the case of an individual, the highest
applicable Federal and state income tax rate applicable to a resident of
Florida, and (2) in the case of the Principal Member, the highest income tax
rate applicable to the Principal Member, in each case, as determined in the sole
discretion of the Company (the “Tax Distributions”). The

 

2

 

 

Tax Distribution shall be increased by any Taxes payable by a Member in any
state other than Florida solely with respect to income allocated to such Member
by the Company, as determined in the sole discretion of the Company.
Notwithstanding the foregoing, the Company shall not be required to make a Tax
Distribution pursuant to this Section 3(b) to any Member who is not a current
director, officer or employee of the Company or any of its affiliates at the
time such distribution is to be made, as determined in the sole discretion of
the Company. In no event shall any Member, other than the Principal Member,
receive, or be entitled to receive, Tax Distributions related to any period of
time after December 31, 2014 (or such later date as determined by the Board of
Directors of NCLH).

 

(ii)         Any Non Pro Rata Tax Distributions made to a Member, other than the
Principal Member, pursuant to Section 3(b)(i) shall reduce the amount otherwise
distributable to such Member pursuant to Section 3(a). A “Non Pro Rata Tax
Distribution” shall mean, with respect to each Member other than the Principal
Member, the excess of the amount of Tax Distributions received by such other
Member, on a per Unit basis, over the corresponding Tax Distributions received,
if any, by the Principal Member, on a per Unit basis.

 

(iii)        If, at the time a Member elects to exchange any Units pursuant to
the Exchange Agreement, such Member has received a Non Pro Rata Tax Distribution
with respect to such Units that has not previously reduced an amount otherwise
distributable to such Member pursuant to Section 3(a) with respect to such
Units, then (A) the amount of cash or NCLH Shares delivered to such Member shall
be reduced by an amount equal to the unrecovered Non Pro Rata Tax Distribution
with respect to such Units (in the case of NCLH Shares based on the fair market
value of the NCLH Shares on the date of the exchange), or (B) if such Member is
delivered solely NCLH Shares, then such Member shall pay to the Company an
amount equal to any unrecovered Non Pro Rata Tax Distribution with respect to
such Units within twenty (20) days of the receipt of such NCLH Shares.
Notwithstanding the foregoing, if any Member who is a current director, officer
or employee of the Company or any of its affiliates shall have executed a
Management Exchange Agreement prior to November 14, 2014 (or such later date as
determined by the Board of Directors of NCLH) and complied with all of the
requirements set forth in the Management Exchange Agreement, then, upon exchange
of such Member’s Units pursuant to this Section 3(b)(iii) and in accordance with
such Member’s Management Exchange Agreement, (A) the amount of cash or NCLH
Shares delivered to such Member shall not be reduced by an amount equal to the
then outstanding unrecovered Non Pro Rata Tax Distribution with respect to such
Units, and (B) such Member shall not be required to pay the Company an amount
equal to any then outstanding unrecovered Non Pro Rata Tax Distribution with
respect to such Units within twenty (20) days of the receipt of such NCLH
Shares.

 

(iv)        It is the intent of the Parties that the amount of offset or
obligation for repayment by a Member other than the Principal Member pursuant to
Sections

 

3

 

 

3(b)(ii) and (iii) shall be limited to the amount of Non Pro Rata Tax
Distributions received by such other Member, determined on a Unit by Unit basis,
and such provisions shall be interpreted in a manner consistent therewith.

 

(v)         Notwithstanding the foregoing, the Company shall not make any Tax
Distributions if such Tax Distributions would be prohibited by applicable law or
would cause a breach of any material debt agreement of the Company.

 

(c)         Withholding. Each Member acknowledges and agrees that to the extent
required under applicable law, the Company may withhold a portion of any
distribution made hereunder in order to comply with such applicable law, and
each Member agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and comply with any applicable law. Any
amount distributed under Section 3(a) shall be net of any withholding tax
required to be withheld with respect to such distribution. Any amounts withheld
or paid shall be deemed actually distributed to such Member for all purposes of
this Agreement.

 

(d)         Unvested Units. If at the time any distribution (other than a Tax
Distribution) is to be made in respect of any Unit pursuant to Section 3(a)
while such Unit is an Unvested Unit, then the amount of such distribution shall
be withheld from the holder of such Unvested Unit until the earlier to occur of
(i) the time at which such Unvested Unit becomes a Vested Unit whereupon the
amount so withheld (less any unrecovered Non Pro Rata Tax Distributions
previously distributed to such Member with respect to such Vested Unit that
reduce amounts otherwise payable pursuant to Sections 3(b)(ii) and (iii)) shall
be promptly paid by the Company to such holder without interest and (ii) the
time at which such Unvested Unit is no longer eligible for vesting, whereupon
the amount so withheld shall, at the sole discretion of the Principal Member, be
distributed to the other Members pursuant to Section 3(a) or retained by the
Company and held or used for any purpose, as the Principal Member may direct.
Distributions withheld from a holder pursuant to this Section 3(d) will
nonetheless be deemed to have been received by such holder for purposes of
Section 3(a).

 

(e)          Unit Adjustments, etc. To the extent the Company pays any dividend
or makes any distribution to the Principal Member that is not made pro rata to
the other Members in accordance with their Membership Percentages as provided in
Section 3(a), the Company shall reduce the number of Units held by the Principal
Member, with corresponding changes to its Membership Percentage and Capital
Account, based on the amount of such dividend or distribution and the then fair
market value per Unit, to appropriately reflect the relative economic interests
of the Members. To the extent the Principal Member contributes cash or assets to
the Company, the Company shall increase the number of Units held by the
Principal Member, with corresponding changes to its Membership Percentage and
Capital Account, based on the amount of cash or the fair market value of the
assets so contributed and the then fair market value per Unit, to appropriately
reflect the relative economic interests of the Members. In each case, the
Company shall make the appropriate updates to the Member Schedule.

 

4.        Capital Accounts. Solely for United States federal, state and local
income tax purposes, each Member shall have a capital account (a “Capital
Account”) determined and maintained in accordance with Section 704 of the Code
and the Treasury Regulations

 

4

 

 

promulgated thereunder. The Capital Accounts of each Member as of the date of
this Agreement shall be as set forth on the Member Schedule.

 

5.          Allocation

 

(a)         Allocation of Profits and Losses. Except as otherwise provided in
this Section 5, the Company’s income, gain, profits, losses, deductions and
credits shall be allocated to the Members pro rata in accordance with their
Membership Percentages.

 

(b)         Adjustment of Loss Allocations. If the amount of loss for any fiscal
year that otherwise would be allocated to a Member under Section 5(a) or this
Section 5(b) would cause or increase a deficit balance in the Capital Account of
such Member as of the last day of the fiscal year (after all other allocations
have been made pursuant to this Section 5), then such member shall be allocated
the amount of losses that does not cause or increase such deficit in the
Member’s Capital Account, and the remainder of such losses that would have been
allocated to such Member shall be allocated to the other Members in proportion
to their Membership Percentages. To the extent any loss is allocated on a non
pro rata basis with respect to all of the Members, then, prior to any
allocations of income or gain pursuant to Section 5(a), an amount of income or
gain shall be allocated on a pro rata basis based on the amount of loss
previously allocated to the Members who have been allocated a loss pursuant to
this Section 5(b) until the amount of such income or gain allocated to such
Members equals the amount of loss previously allocated.

 

(c)         Regulatory Allocations. Notwithstanding any other provision of this
Agreement to the contrary, in order to comply with tax rules set forth in the
Code and the Treasury Regulations, any special allocations required to be made
pursuant to the Treasury Regulations under Section 704(b) of the Code, including
those related to “minimum gain chargebacks” and “qualified income offsets” (the
“Regulatory Allocations”) shall be made prior to the allocations set forth
herein in accordance with the provisions set forth in such Treasury Regulations.
The Regulatory Allocations are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 5(c). Therefore,
notwithstanding any other provision of this Section 5 (other than the Regulatory
Allocations), the Company shall make such offsetting special allocations of
Company income, gain, loss or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of the Agreement.

 

(d)         Tax Allocations.

 

(i)          Except as set forth in Section 5(d)(ii), allocations for tax
purposes of items of income, gain, loss and deduction, and credits shall be made
in the same manner as allocations as set forth in Sections 5(a) through (c).
Allocations pursuant to this Section 5(d)(i) are solely for purposes of U.S.
federal and state income taxes and shall not affect, or in any way be taken into
account in

 

5

 

 

computing, any Member’s Capital Account or distributions pursuant to any
provision of this Agreement.

 

(ii)         In the event that the book value, as determined in the sole
discretion of the Principal Member, of an item of Company property differs from
its tax basis, allocations of depreciation, depletion, amortization, gain and
loss with respect to such property will be made for federal income tax purposes
in a manner that takes account of the variation between the tax basis and such
book value of such property in accordance with Section 704(c)(1)(A) of the Code
and Treasury Regulations Section 1.704-1(b)(4)(i). The Tax Matters Partner, in
its sole discretion, may elect any permissible method for making such
allocations.

 

(e)          Adjustments. If the Tax Matters Partner determines that the Code or
any Treasury Regulations require allocations of items of income, gain, profits,
loss, deduction or credit different from those set forth in this Section 5, the
Tax Matters Partner is hereby authorized to make new allocations in reliance on
the Code and such Treasury Regulations, and no such new allocations will give
rise to any claim or cause of action by any Member.

 

6.          Administrative Matters.

 

(a)          The fiscal year of the Company for accounting and tax purposes
shall begin on January 1 and end on December 31 of each year, except for the
short taxable years in the years of the Company’s formation and termination as a
partnership and as otherwise required by the Code.

 

(b)           The Company shall cause to be prepared and timely filed all U.S.
federal, state and local tax returns for the Company that are required to be
filed and shall cause the timely provision to each Member of a Form K-1 or other
similar form reasonably required for the Member to effect United States federal,
state or local income tax return filings pursuant to the Code and any other
document required for purposes of effecting a United States federal, state or
local income tax return filing. The Members will provide such forms, information
or certifications as are reasonably requested by the Company in order for the
Company to comply with any tax or regulatory filing or withholding requirements.
All of the Members shall file all tax returns and related documents consistent
with the Form K-1 and information provided by the Company.

 

(c)          The Principal Member shall act as the “Tax Matters Partner” as
defined in Section 6231 of the Code and shall make such elections, in its sole
discretion, under the Code and other relevant tax laws as to the treatment of
items of the Company income, gain, loss, deduction and credit, and as to all
other relevant matters, as the Tax Matters Partner deems necessary or
appropriate.

 

7.          Additional Members. The Company shall not permit any new Members
after the date of this Agreement without the prior written consent of the
Principal Member (which consent shall be within the sole discretion of the
Principal Member); provided, however, the Principal Member may receive
additional Units in connection with the transfer of NCLH Shares to the Company
pursuant to the Exchange Agreement or as provided in Section 3(e).

 

6

 

 

8.          Restrictions on Transfers. No Member may transfer any interest in
the Company without the prior written consent by the Principal Member, which
consent shall be in the sole discretion of the Principal Member.

 

9.          Severability. If any provision of this Agreement shall be determined
to be illegal or unenforceable by any court of law, the remaining provisions
shall be severable and enforceable in accordance with their terms.

 

10.         Amendments. Except as otherwise provided in this Agreement, this
Agreement may be amended only by the Principal Member in its sole and absolute
discretion.

 

11.         Governing Law. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware.

 

12.         Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile transmission, with the effect as if all
parties had signed the same document. All counterparts shall be construed
together and shall constitute one instrument.

 

13.         Definitions

 

(a)          “Award Notices” means the Award Notices entered into by the Members
and the Company pursuant to which such Units were acquired by the initial
holders thereof or any other document governing the vesting of such Units.

 

(b)          “Exchange Agreement” shall mean that First Amended and Restated
Exchange Agreement for NCL Corporation Ltd. dated as of November 12, 2014, which
shall be a part of this Agreement and attached hereto as Annex A.

 

(c)          “Management Exchange Agreement” means the form of agreement to be
entered into prior to November 14, 2014 (or such later date as is determined by
the Board of Directors of NCLH) by each Member who is a current director,
officer, employee or consultant of the Company or any of its affiliates pursuant
to which such Member will agree to exchange all of such Member’s Vested Units
and Unvested Units for NCLH Shares.

 

(d)          “Member Schedule” shall mean a schedule held and maintained by the
Company at the offices of the Company reflecting all of the Members and each
Member’s Membership Percentage, Units and Capital Account.

 

(e)          “NCLH Shares” means the ordinary shares of NCLH and any equity
securities issued or issuable in exchange for or with respect to such NCLH
Shares (i) by way of a dividend, split or combination of shares or (ii) in
connection with a reclassification, recapitalization, merger, consolidation or
other reorganization.

 

(f)          “Unit” means a unit in the Company.

 

(g)          “Unvested Unit” means any Unit that is not a Vested Unit.

 

7

 

 

(h)          “Vested Unit” means any Unit that has vested pursuant to the terms
and conditions of the Award Notice or other document pursuant to which such
Units were acquired by the initial holder thereof or any other document
governing the vesting of such Units.

 

*****

 

8

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 

  NORWEGIAN CRUISE LINE HOLDINGS LTD.         By: /s/ Kevin M. Sheehan     Name:
Kevin M. Sheehan     Title: President and Chief Executive Officer

 

 

 

 

ANNEX A

 

FIRST AMENDED AND RESTATED EXCHANGE AGREEMENT

 

for

 

NCL CORPORATION LTD.

 

This FIRST AMENDED AND RESTATED EXCHANGE AGREEMENT (the “Agreement”) of NCL
Corporation Ltd, a company organized under the laws of Bermuda (the “Company”)
is made effective as of November 12, 2014, by the Company, Norwegian Cruise Line
Holdings Ltd., a company organized under the laws of Bermuda (“NCLH”) and the
NCLC Unit Holders that are party to the NCLC Partnership Agreement (as defined
herein).

 

WHEREAS, the parties hereto entered into that certain Exchange Agreement for NCL
Corporation Ltd., on January 24, 2013 (the “Original Agreement”) to provide for
the exchange of certain NCLC Units for NCLH Shares, on the terms and subject to
the conditions set forth therein;

 

WHEREAS, the Company and NCLH desire to enter into this Agreement for the
purpose of amending the Original Agreement and restating it in its entirety;

 

WHEREAS, the right to exchange NCLC Units set forth in Section 2.1(a) below,
once exercised, represents a several, and not a joint and several, obligation of
the Company (on a pro rata basis);

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1        Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Award Notice” means the an Award Notice entered into by a NCLC Unit Holder and
the Company pursuant to which such NCLC Unit was acquired by the initial holder
thereof or any other document governing the vesting of such NCLC Units.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close or other day on which NCLH’s headquarters are closed.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

1

 

 

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Exchange Date” means the date upon which an NCLC Unit Holder exchanges its NCLC
Units for NCLH Shares in accordance with the terms of this Agreement; provided
that an Exchange Date must be a Business Day.

 

“Exchange Rate” means the number of NCLH Shares for which an NCLC Unit is
entitled to be exchanged. On the date of this Agreement, the Exchange Rate shall
be 1 NCLC Unit for 1 NCLH Share subject to adjustments as provided in Section
2.4.

 

“Insider Trading Policy” means the Insider Trading Policy of NCLH applicable to
the directors and executive officers of NCLH or its manager, as such Insider
Trading Policy may be amended from time to time.

 

“Management Exchange Agreement” means the form of agreement to be entered into
prior to November 14, 2014 (or such later date as is determined by the Board of
Directors of NCLH) by each NCLC Unit Holder who is a current director, officer,
employee or consultant of the Company or any of its affiliates pursuant to which
such NCLC Unit Holder will agree to exchange all of such NCLC Unit Holder’s NCLC
Vested Units and Unvested Units for NCLH Shares.

 

“NCLC Partnership Agreement” means the Second Amended and Restated United States
Tax Agreement of the Company dated as of the date hereof, as it may be amended,
supplemented or restated from time to time.

 

“NCLC Units” means units of the Company.

 

“NCLC Vested Unit” means any NCLC Unit that has vested pursuant to the terms and
conditions of the Award Notice or other document pursuant to which such NCLC
Unit was acquired by the initial holder thereof or any other document governing
the vesting of such NCLC Units.

 

“NCLC Unit Holder” means each Person that is as of the date of this Agreement a
holder of NCLC Units, other than NCLH.

 

“NCLH Shareholders’ Agreement” means the Amended and Restated Shareholders’
Agreement of NCLH dated as January 24, 2013, as it may be amended, supplemented
or restated from time to time.

 

“NCLH Shares” means the ordinary shares of NCLH and any equity securities issued
or issuable in exchange for or with respect to such NCLH Shares (i) by way of a
dividend, split or combination of shares or (ii) in connection with a
reclassification, recapitalization, merger, consolidation or other
reorganization.

 

“Person” shall be construed broadly and includes any individual, corporation,
partnership, firm, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity.

 

2

 

 

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the NCLH to act as registrar and transfer agent
for the NCLH Shares.

 

“Unvested Unit” means any NCLC Unit that is not a NCLC Vested Unit.

 

ARTICLE II
EXCHANGE OF NCLC VESTED UNITS

 

SECTION 2.1        Exchange of NCLC Vested Units.

 

(a)          Subject to adjustment as provided in this Article II and in Section
3 of the NCLC Partnership Agreement, each NCLC Unit Holder shall be entitled, on
any Exchange Date that is prior to December 31, 2014 (or such later date as is
determined by the Board of Directors of NCLH), to surrender NCLC Vested Units to
the Company in exchange for the delivery by the Company of, at the election of
the Company, either (i) a number of NCLH Shares equal to the product of such
number of NCLC Vested Units surrendered multiplied by the Exchange Rate, or (ii)
an amount in cash equal to the fair market value of the NCLH Shares such NCLH
Unit Holder would have received if such NCLH Unit Holder received NCLH Shares
pursuant to Section 2.1(a)(i) (such exchange, an “Exchange”).

 

(b)          On the Exchange Date that NCLC Vested Units are surrendered for
exchange, all rights of the exchanging NCLC Unit Holder as holder of such NCLC
Vested Units shall cease, and such exchanging NCLC Unit Holder shall be treated
for all purposes as having become the record holder of such NCLH Shares.

 

(c)          For the avoidance of doubt, any exchange of NCLC Vested Units shall
be subject to the provisions of Section 3 of the NCLC Partnership Agreement.

 

(d)          For the avoidance of doubt, no NCLC Unit Holder who is a current
director, officer, employee or consultant of the Company or any of its
affiliates shall have the right to exchange any Unvested Units unless such NCLC
Unit Holder shall have executed a Management Exchange Agreement prior to
November 14, 2014 (or such later date as is determined by the Board of Directors
of NCLH) and complied with all of the requirements set forth in the Management
Exchange Agreement, in which case, such NCLC Unit Holder shall be entitled to
exchange Unvested Units in the same manner as NCLC Vested Units as set forth
herein and in accordance with such NCLC Unit Holder’s Management Exchange
Agreement; provided, however, that any NCLH Shares received pursuant to any
exchange of Unvested Units pursuant to this Section 2.1(d) shall be restricted
NCLH Shares subject to the terms and conditions of the Management Exchange
Agreement.

 

SECTION 2.2        Exchange Procedures.

 

(a)          An NCLC Unit Holder may exercise the right to exchange NCLC Vested
Units as set forth in Section 2.1(a) above by providing a written notice of
exchange to NCLH, the Demand Parties (as defined in the NCLH Shareholders’
Agreement) and the Company, substantially in the form of Exhibit A hereto,
executed by such holder or such holder's duly

 

3

 

 

authorized attorney in respect of the NCLC Vested Units to be exchanged, and
delivered during normal business hours at the principal executive offices of
NCLH, or as provided for in such NCLC Unit Holder’s Management Exchange
Agreement; provided, however, that:

 

(i)          in the event that either Demand Party submits a Demand Notice (as
defined in the NCLH Shareholders’ Agreement) in accordance with Section 9(a) of
the NCLH Shareholders’ Agreement prior to 5:00 P.M. Eastern Standard Time on the
second full calendar day after receipt of such written notice of exchange, such
NCLC Unit Holder, as well as any other NCLC Unit Holder, shall not have the
right to exchange his, her or its NCLC Vested Units as set forth in Section
2.1(a) above until the consummation of the applicable Demand Registration and
the termination, expiration or waiver of any related lock-up agreements or
hold-back arrangements entered into in connection therewith; and

 

(ii)         the limitation set forth in Section 2.2(a)(i) above shall not apply
to, or otherwise limit or restrict, (a) any exchange made pursuant to the
Management Exchange Agreement or (b) any NCLC Unit Holder’s right to exchange
his, her or its NCLC Vested Units unless the market value of the NCLH Shares
issuable upon exchange of the number of NCLC Vested Units set forth in the
written notice of exchange would exceed $1,000,000 in value, based on the last
reported sale price of NCLH Shares at the time such notice is delivered to the
Demand Parties. The “last reported sale price” of NCLH Shares means the closing
sale price per share on the last trading date immediately prior to the date upon
which a written notice of exchange is received from an NCLC Unit Holder, as such
closing sale price is reported on the principal U.S. securities exchange on
which NCLH Shares are traded (or, if such closing sale price is not so reported,
the last reported sale price will be as otherwise reasonably determined by
NCLH). The last reported sale price will be determined without reference to
after-hours or extended market trading.

 

(b)          As promptly as practicable following the surrender for exchange of
NCLC Vested Units in the manner provided in this Article II, NCLH shall deliver
or cause to be delivered at the principal executive offices of the Transfer
Agent the number of NCLH Shares issuable upon such exchange, issued in the name
of such exchanging NCLC Unit Holder.

 

(c)          NCLH and the Company may adopt reasonable procedures for the
implementation of the exchange provisions set forth in this Article II,
including, without limitation, procedures for the giving of notice of an
election for exchange. Further, the Company will coordinate with NCLH so that
there will be sufficient NCLH Shares to deliver in exchange of NCLC Vested Units
on each Exchange Date. This will be accomplished by, at the Company's option,
either (a) NCLH contributing such NCLH Shares to the Company in exchange for a
number of NCLC Units equal to the number of NCLC Vested Units being exchanged
therefor or (b) having the Company direct NCLH to accept the relevant NCLC
Vested Units directly from the applicable NCLC Unit Holder and transfer the
relevant NCLH Shares directly to the applicable NCLC Unit Holder.

 

SECTION 2.3        Blackout Periods and Ownership Restrictions.

 

Notwithstanding anything to the contrary, an NCLC Unit Holder shall not be
entitled to exchange NCLC Vested Units, and NCLH and the Company shall have the
right to refuse to honor any request for exchange of NCLC Vested Units, (i) at
any time that upon such request, NCLH

 

4

 

 

does not have an effective registration statement under the Securities Act of
1933, as amended, with respect to the NCLH Shares to be delivered to the
exercising NCLC Unit Holder, which registration statement (as supplemented by
post-effective amendments, prospectus supplements, free writing prospectus
and/or, to the extent permitted, documents incorporated therein by reference)
contains all information, in the determination of NCLH, which may be based on
the advice of counsel (which may be inside counsel), required to effect a
registered sale of such NCLH Shares to NCLC and / or any NCLC Unit Holder, as
the case may be, (ii) at any time upon such request, if NCLH or the Company
shall determine, which may be based on the advice of counsel (which may be
inside counsel), that there may be material non-public information that may
affect the trading price per NCLH Share at such time or the sale of NCLH Shares
may be otherwise prohibited under the Insider Trading Policy, (iii) if such
exchange would be prohibited under applicable law or regulation, (iv) at any
time as determined either (a) by the Board of Directors of NCLH or (b) jointly
by the Chief Executive Officer and Chief Financial Officer of NCLH or (v) at any
time that such an exchange would be prohibited by Section 2.2(a)(i) hereof.

 

SECTION 2.4        Splits, Distributions and Reclassifications.

 

If there is: (1) any subdivision (by split, distribution, reclassification,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of the NCLC Units it shall be
accompanied by an identical subdivision or combination of the NCLH Shares; or
(2) any subdivision (by split, distribution, reclassification, recapitalization
or otherwise) or combination (by reverse split, reclassification,
recapitalization or otherwise) of the NCLH Shares it shall be accompanied by an
identical subdivision or combination of the NCLC Units; provided that in lieu of
either (1) or (2), the Exchange Rate may be appropriately adjusted by NCLH. In
the event of a reclassification or other similar transaction as a result of
which the NCLH Shares are converted into another security, then an NCLC Unit
Holder shall be entitled to receive upon exchange the amount of such security
that such NCLC Unit Holder would have received if such exchange had occurred
immediately prior to the effective date of such reclassification or other
similar transaction.

 

5

 

 

SECTION 2.5        NCLH Shares to be Issued.

 

Nothing contained herein shall be construed to preclude NCLH from satisfying its
obligations in respect of the exchange of the NCLC Units by delivery of NCLH
Shares which are held in the treasury of NCLH.

 

SECTION 2.6        Taxes.

 

The delivery of NCLH Shares upon exchange of NCLC Vested Units shall be made
without charge to the NCLC Unit Holder for any stamp or other similar tax in
respect of such issuance.

 

ARTICLE III
GENERAL PROVISIONS

 

SECTION 3.1        Amendment.

 

(a)          The provisions of this Agreement may be amended by the affirmative
vote or written consent of each of the Company and NCLH.

 

SECTION 3.2        Addresses and Notices.

 

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by courier service, by fax, by electronic
mail (delivery receipt requested) or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 3.2):

 

(a)        If to NCLH, to:

 

Norwegian Cruise Line Holdings Ltd.

7665 Corporate Center Drive

Miami, Florida 33126

Attention: Daniel S. Farkas, Esq.
Electronic Mail: dfarkas@ncl.com

with a copy to:

 

O’Melveny & Myers LLP

610 Newport Center Drive

17th Floor

Newport Beach, California 92660

Attention: Jeff Walbridge and Chris Del Rosso
Electronic Mail: jwalbridge@omm.com; cdelrosso@omm.com

 

(b)        If to the Company:

 

NCL Corporation Ltd.

 

6

 

 

7665 Corporate Center Drive

Miami, Florida 33126

Attention: Daniel S. Farkas, Esq.
Electronic Mail: dfarkas@ncl.com

 

with a copy to:

 

O’Melveny & Myers LLP

610 Newport Center Drive

17th Floor

Newport Beach, California 92660

Attention: Jeff Walbridge and Chris Del Rosso
Electronic Mail: jwalbridge@omm.com; cdelrosso@omm.com

 

(c)        If to any NCLC Unit Holder, to the address for such NCLC Unit Holder
as set forth on a Schedule maintained by the Company with respect to all of the
NCLC Unit Holders.

 

SECTION 3.3 Further Action.

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

SECTION 3.4        Binding Effect.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
all of the parties and, to the extent permitted by this Agreement, their
successors, executors, administrators, heirs, legal representatives and assigns.

 

(b)          No NCLC Unit Holder shall transfer NCLC Units to any Person without
the prior written consent of NCLH, which consent shall be in the sole discretion
of NCLH, provided that the foregoing condition shall not apply to transfers of
NCLC Vested Units to the Company or NCLH.

 

SECTION 3.5        Severability.

 

If any term or other provision of this Agreement is held to be invalid, illegal
or incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party. Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

SECTION 3.6        Interaction.

 

7

 

  

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

SECTION 3.7        Waiver.

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

 

SECTION 3.8        Submission to Jurisdiction: Waiver of Jury Trial.

 

(a)          Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in Miami, Florida in accordance
with the then-existing Rules of Arbitration of the International Chamber of
Commerce. If the parties to the dispute fail to agree on the selection of an
arbitrator within thirty (30) days of the receipt of the request for
arbitration, the International Chamber of Commerce shall make the appointment.
The arbitrator shall be a lawyer and shall conduct the proceedings in the
English language. Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.

 

(b)          Notwithstanding the provisions of paragraph (a) in the case of
matters relating to an Exchange, the Company may bring an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each NCLC Unit Holder (i) expressly consents to
the application of paragraph (c) of this Section 3.8 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Company as such NCLC Unit Holder’s agents for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such NCLC Unit Holders of any such service of
process, shall be deemed in every respect effective service of process upon the
NCLC Unit Holders in any such action or proceeding.

 

(c)          (i) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
3.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

 



8

 

 

                           (ii) The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter may have
to personal jurisdiction or to the laying of venue of any such ancillary suit,
action or proceeding brought in any court referred to in the preceding paragraph
of this Section 3.8 and such parties agree not to plead or claim the same.

 

(d)          Notwithstanding any provision of this Agreement to the contrary,
this Section 3.8 shall be construed to the maximum extent possible to comply
with the laws of the State of New York. If, nevertheless, it shall be determined
by a court of competent jurisdiction that any provision or wording of this
Section 3.8, including any rules of the International Chamber of Commerce, shall
be invalid or unenforceable under applicable law such invalidity shall not
invalidate all of this Section 3.8. In that case, this Section 3.8 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of applicable law, and, in the event such
term or provision cannot be so limited, this Section 3.8 shall be construed to
omit such invalid or unenforceable provision.

 

SECTION 3.9        Counterparts.

 

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Copies of executed counterparts transmitted by telecopy
or other electronic transmission service shall be considered original executed
counterparts for purposes of this Section 3.9.

 

SECTION 3.10        Tax Treatment.

 

To the extent this Agreement imposes obligations upon the Company, this
Agreement shall be treated as part of NCLC Partnership Agreement as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations. As required by the Code and the Treasury Regulations,
the parties shall report any Exchange consummated hereunder, as a taxable sale
to NCLH or the Company, as the case may be, of NCLC Units by an NCLC Unit
Holder. No party shall take a contrary position on any income tax return,
amendment thereof or communication with a taxing authority unless otherwise
required by applicable law.

 

SECTION 3.11        Applicable Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF WHICH WOULD REQUIRE THE APPLICATION OF THE LAWS OF A DIFFERENT
JURISDICTION).

 

[Remainder of Page Intentionally Left Blank]

 

9

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

  NORWEGIAN CRUISE LINE HOLDINGS LTD.         By: /s/ Kevin M. Sheehan     Name:
Kevin M. Sheehan     Title: President and Chief Executive Officer         NCL
CORPORATION LTD.         By: /s/ Kevin M. Sheehan     Name: Kevin M. Sheehan    
Title: President and Chief Executive Officer

 

 

 

 

EXHIBIT A

 

FORM OF

NOTICE OF EXCHANGE

 

Norwegian Cruise Line Holdings Ltd.

[Address]

Attention:

Fax:

Electronic Mail:

 

NCL Corporation Ltd.

[Address]

Attention:

Fax:

Electronic Mail:

 

[Apollo]

[Address]

Attention:

Fax:

Electronic Mail:

 

[GHK]

[Address]

Attention:

Fax:

Electronic Mail:

 

Reference is hereby made to the First Amended and Restated Exchange Agreement,
dated as of       November __, 2014 (the “Exchange Agreement”), among NCL
Corporation Ltd, a company organized under the laws of Bermuda, Norwegian Cruise
Line Holdings Ltd., a company organized under the laws of Bermuda and the NCLC
Unit Holders that are party to the Second Amended and Restated United States Tax
Agreement for NCL Corporation Ltd., dated as of November ____, 2014, from time
to time party thereto, as amended from time to time. Capitalized terms used but
not defined herein shall have the meanings given to them in the Exchange
Agreement.

 

The undersigned NCLC Unit Holders desires to exchange the number of NCLC Vested
Units (or, in the case of NCLC Unit Holders who have executed the Management
Exchange Agreement, Unvested Units) set forth below to be issued in its name as
set forth below.

 



Legal Name of NCLC Unit
Holder:                                                               

 



 

 

 

Address:                                                                                                          

Number of NCLC Vested Units to be
exchanged:                                         

Number of Unvested Units to be exchanged (applicable only to NCLC Unit Holders
who have executed the Management Exchange Agreement):
                                                      

 

The undersigned (1) hereby represents that the NCLC Vested Units (or Unvested
Units, as applicable) set forth above are owned by the undersigned, (2) hereby
exchanges such NCLC Vested Units (or Unvested Units, as applicable) for NCLH
Shares as set forth in the Exchange Agreement, and (3) hereby irrevocably
constitutes and appoints any officer of the Company or NCLH as its attorney,
with full power of substitution, to exchange said NCLC Vested Units (or Unvested
Units, as applicable) on the books of the Company for NCLH Shares on the books
of NCLH, with full power of substitution in the premises.

 

 

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

Name:           Dated:    

 

 

 

